DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 12/23/2021. Claims 1-15 are pending in this application. Claims 1-4, 6-8, 10-15 have been amended. Claims 2-14 have been withdrawn.

Election/Restrictions
Applicant's election with traverse of election of Species A in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that: 
First, applicant argues that “These assertions are respectfully traversed. First, the Office Action overlooks the fact that FIG. 10 of the Drawings encompasses all of the operations of FIGS. 11-13, and that the operations of FIGS. 11-13 all relate to a continuous process. It is submitted that if FIGS. 11-13 were considered as a single drawing - as they are in FIG. 10 - Applicant would be entitled to prosecute claims directed to the additional defrost features and fan control features now restricted”. However, the Office respectfully disagrees. Though figure 10 shows the entire control of the refrigerator, there is no support provide in figure 10 such that the control features in figures 11-13 are one depends on the other. There is no disclosure in the specification to support the control feature in figure 11 requires the control feature of figure 12 or 13 
Second, applicant argues that “Further, Applicant respectfully traverses the Restriction Requirement again because it is submitted that independent claim 1 includes an inventive concept having a technical feature which is distinguishable over the cited references as established above”. However, the Office respectfully disagrees. Kondou is provided as an X reference in the international search report. In the previous office action, the Office clearly formulate the 102 rejection of claims 1 and 15 based on Kondou. Therefore, the independent claims 1 and 15 do not includes an inventive concept having a technical feature which is distinguishable over Kondou. Thus, applicant’s argument is not persuasive.
Third, applicant argues that “Finally, MPEP 1893.03(d) provides that "when all of the claims drawn to the elected invention are allowable (i.e., meet the requirements of 35 U.S.C. 101, 102, 103 and 112), the nonelected invention(s) should be considered for rejoinder." Therefore, it is submitted that claims 4-14 should be rejoined and examined for patentability in the event that independent claim 1 is found allowable”. The withdrawn claims would be rejoined upon the allowance of claims 1 and 15. However, claims 1 and 15 are not allowable at the current prosecution stage. 
The requirement is still deemed proper and is therefore made FINAL. Thus, only claims 1 and 15 would be examined. Claims 2-14 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a controller configured to, in response to determining a defrost operation is to be performed, perform a pre-cooling operation” in lines 9-10 which lack of written description requirement. Applicant fails to provide written description in the original disclosure to support the newly added limitation. Figure 10 shows the entire control operation of the refrigeration. Figures 11-13 show individual control feature of the refrigeration. Specifically, figure 11 shows the pre-cooling control; figure 12 shows the defrost control; and figure 13 shows fan control. However, applicant’s specification provides not support that there three control operations are interrelated. In other word, there is no support is provided in the specification such that the control operation of figure 11 requires the defrost operation of figure 12 or fan control of figure 13 which to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusunoki et al. (6,058,723).
Regarding claim 1, Kusunoki discloses a refrigerator (see figure 1) comprising: 
a main body (12, see figure 1); 
a first storage chamber (16) and a second storage chamber (18) provided in the main body (12; see figure 1); 
a first evaporator (34) provided in the first storage chamber (16), configured to generate cool air (see figure 1); 
a second evaporator (24) provided in the second storage chamber (18), configured to generate the cool air (see figure 1); 
a switching valve (68) configured to supply a refrigerant to at least one of the first evaporator (34) or the second evaporator (24; see figure 3); and 
a controller (44) configured to, in response to determining a defrost operation is to be performed (Col. 7, lines 13-24), perform a pre-cooling operation by generating a oC) which is based on a set temperature (normal freezing mode ending temperature; Col. 3, lines 18-25 and Col. 7, lines 56-61), and lowering the temperature of the first storage chamber (16) and the second storage chamber (18) to a predetermined temperature (pre-cooling freezing mode ending temperature) based on the generated control signal (Col. 7, lines 13-24 and lines 56-61, see step 4 of figure 3 and figure 4),
wherein the set temperature (normal freezing mode ending temperature) corresponds to a maximum temperature of at least one of the first storage chamber (16) or the second storage chamber (18), to maintain a freshness of food (Col. 4, lines 17-20) stored in the at least one of the first storage chamber (16) or the second storage chamber (18; Col. 3, lines 18-25, Col. 7, lines 56-61 and Col. 8, lines 28-32; see figures 1-4).
Regarding claim 15, Kusunoki discloses a method for controlling a refrigerator comprising: 
in response to determining a defrost operation is to be performed (Col. 7, lines 13-24), performing a pre-cooling operation by adjusting a number of revolutions of a compressor (20) to a predetermined number of revolutions (revolution of the compressor; Col. 3 lines 38-45) so that a temperature of a first storage chamber (16) and a second storage chamber (18) provided in a main body (12) of the refrigerator body (12) is lowered to a predetermined temperature (pre-cooling freezing mode ending temperature; Col. 7, lines 13-24 and lines 56-61, see step 4 of figure 3 and figure 4); 
oC) which is based on a set temperature (the normal freezing mode ending temperature), wherein the set temperature corresponds to a maximum temperature (the normal freezing mode ending temperature) of at least one of the first storage chamber (16) or the second storage chamber (18), to maintain a freshness of food stored in the at least one of the first storage chamber (16) or the second storage chamber (18; Col. 3, lines 18-25, Col. 7, lines 13-24 and lines 56-61 and Col. 8, lines 28-32; see step 4 of figure 3 and figure 4); and 
lowering the temperature of the first storage chamber (16) and the second storage chamber (18) to the predetermined temperature (pre-cooling freezing mode ending temperature) based on the generated control signal (the control signal from the controller 44; Col. 7, lines 13-24 and lines 56-61; see figures 1 and 3).

Response to Arguments
Applicant’s arguments on the Remarks filed on 12/23/2021 with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763